DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was filed with the application on 10/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
Claims 1 and 10 of the instant application (17/509475) is anticipated by patent claims 1 and 11 in that claims 1and 11 of the patent contains all of the limitations of claims 1 and 10 of the instant application.  Claims 1 and 10 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obviousness-type double patenting.
Claims 2-9 and 11-18 of the instant application dependent on the patent claims 1 and 10 of the instant application.  Therefore claims 2-9 and 11-18 are unpatentable for obviousness-type double patenting.

Allowable Subject Matter
Claims 1-18 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
As to independent claims 1 and 10 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claims 1 and 10 identify the uniquely distinct features "display, via the touch-sensitive display, a first screen including a first image obtained via the camera module using the first zoom level such that a first indicator indicative of the first zoom level and a second indicator indicative of the second zoom level are displayed in the first screen concurrently with the first image, receive a touch input with respect to the first indicator or the second indicator, and based at least in part on the touch input being received with respect to the second indicator, display, via the touch-sensitive display, a second screen including a second image corresponding to the first image obtained via the camera module using the second zoom level such that a zoom control interface is displayed in the second screen concurrently with the second image, the zoom control interface including a first scale indicator corresponding to the first zoom level, a second scale indicator corresponding to the second zoom level, and one or more third scale indicators between the first scale indicator and the second scale indicator, each of the one or more third scale indicators corresponding to a respective one of one or more sub zoom levels between the first zoom level and the second zoom level, and that the second scale indicator corresponding to the second zoom level is displayed as a reference scale indicator”.
It is noted that the closest prior art, Cho (US Patent Pub. # 2018/0069983) relates to a terminal, and more particularly, to a terminal and controlling method thereof.  Although the present invention is suitable for a wide scope of applications, it is particularly suitable for enlarging or reducing an image. Cho does not specifically teach display, via the touch-sensitive display, a first screen including a first image obtained via the camera module using the first zoom level such that a first indicator indicative of the first zoom level and a second indicator indicative of the second zoom level are displayed in the first screen concurrently with the first image, receive a touch input with respect to the first indicator or the second indicator, and based at least in part on the touch input being received with respect to the second indicator, display, via the touch-sensitive display, a second screen including a second image corresponding to the first image obtained via the camera module using the second zoom level such that a zoom control interface is displayed in the second screen concurrently with the second image, the zoom control interface including a first scale indicator corresponding to the first zoom level, a second scale indicator corresponding to the second zoom level, and one or more third scale indicators between the first scale indicator and the second scale indicator, each of the one or more third scale indicators corresponding to a respective one of one or more sub zoom levels between the first zoom level and the second zoom level, and that the second scale indicator corresponding to the second zoom level is displayed as a reference scale indicator.  Therefore the application is allowable.
As to dependent claims 2-9 and 11-18, these claims depend on allowable independent claims 1 and 10. Therefore dependent claims 2-9 and 11-18 are allowable also.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26967/16/2022